Citation Nr: 0001924	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for the residuals of a 
right hip replacement, currently evaluated as 70 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1974.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1996, the Board addressed four issues raised by the 
veteran:  (1) entitlement to service connection for an 
acquired psychiatric disorder secondary to a service-
connected disability; (2) entitlement to separate disability 
ratings for a low back strain and L5-S1 disc herniation; (3) 
entitlement to an increased rating for the residuals of a 
right hip replacement, evaluated at the time as 30 percent 
disabling; and (4) entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In July 1996, the Board denied the claim of entitlement to 
separate disability ratings for a low back strain and L5-S1 
disc herniation.  The veteran filed a timely appeal of this 
determination to the United States Court of Veterans Claims 
(Court).  However, in May 1998, the Court noted that on March 
27, 1998, the veteran had filed a notion to withdraw his 
appeal as to the issue of separate disability ratings for low 
back strain and L5-S1disc herniation.  It was noted that the 
Court was currently considering an appeal of the Chairman's 
denial of a pre-1988 Board decision.  The appeal as to the 
issue of separate disability ratings for low back strain and 
L5-S1 disc herniation was dismissed.  Thus, the July 1996 
determination regarding the claim of entitlement to separate 
disability ratings for a low back strain and L5-S1 disc 
herniation is not before the Board at this time.

In August 1999, the Court dismissed the veteran's appeal of 
the May 1996 decision of the Board denying reconsideration of 
the June 18, 1987, Board determination.  Accordingly, this 
issue is also not before the Board at this time.

The record reflects that the veteran has repeatedly raised a 
matter that he styles as the issue of entitlement to 
retroactive compensation benefits (or back pay) for the 
period of February 28, 1977, to June 24, 1983.  He has also 
essentially contended that the Board's decision of July 1996 
was in error for failure to adjudicate the issue of 
entitlement to retroactive compensation benefits (or back 
pay) for the period of February 28, 1977, to June 24, 1983.  
His pleadings in this vein were construed as a motion for 
reconsideration of the June 1987 and July 1996 Board 
decisions.  These motions were decided and denied by the 
Board in May 1996 and July 1998.  In the July 1998 
determination, the Board pointed out that the Board was 
unable to address the issue of entailment to retroactive 
compensation, prior to 1983, because that Board denied that 
benefit in June 1987, and in May 1996 the Board had denied 
reconsideration of the June 1987 determination.  

In conjunction with its denial of the motion for 
reconsideration in July 1998, the Board notified the veteran 
that it would also construe his motion as a motion for review 
on the basis of clear and unmistakable error (CUE) under 
Public Law 105-111.  In May 1999, the veteran was provided 
copies of the CUE regulations published in the Federal 
Register in January 1999.  He was advised to review the 
regulations in order to permit him to make the best possible 
argument on the CUE motion.  He was urged to seek the aid of 
a representative.  He was notified that the Board would not 
proceed to review his reconsideration motion as a motion for 
review on the basis for CUE unless he or his representative 
expressly so advised the Board in writing within 60 days.  No 
such written notice authorizing the Board to proceed to 
review his reconsideration motion as a motion for review on 
the basis of CUE has been received.  Accordingly, there is no 
motion for review on the basis of CUE pending at this time.  
In light of these circumstances, the Board finds that there 
is no matter now pending before the Board relating the 
veteran's pleadings as the issue of entitlement to 
retroactive compensation benefits (or back pay) for the 
period of February 28, 1977, to June 24, 1983, or as to an 
alleged failure of the Board in July 1996 to adjudicate the 
issue of entitlement to retroactive compensation benefits (or 
back pay) for the period of February 28, 1977, to June 24, 
1983.

The Board has considered whether the issue of entitlement to 
an increased rating for the residuals of a right hip 
replacement, currently evaluated as 70 percent disabling, is 
before the Board at this time.  As noted above, when the 
Board addressed this issue in July 1996, the veteran was 
receiving a 30 percent evaluation for this disability.  The 
veteran is currently receiving a total disability rating 
based on individual unemployability due to his service-
connected disabilities.  Nevertheless, as stated by the Court 
in AB v. Brown, 6 Vet. App. 35 (1993), on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  In light of the veteran's numerous statements to 
the Board, it is the undersign's opinion that the Board must 
also address the issue of entitlement to an increased rating 
for the residuals of a right hip replacement, currently 
evaluated as 70 percent disabling.  

In March 1998, the veteran's representative contacted the 
veteran, the RO, and the Board, and stated that it was 
discontinuing its representation of the veteran effective 
immediately.  Accordingly, the veteran is unrepresented in 
his appeal.


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO granted service 
connection for a psychiatric disability secondary to a 
service-connected condition. 

2.  In the May 1997 rating determination, the RO awarded the 
veteran entitlement to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.

3.  The residual of the service-connected right hip 
replacement includes pain and limitation of motion.  However, 
neither medical evidence of record nor the veteran's own 
statements indicates painful motion or weakness such as to 
require the use of crutches on a regular basis.

4.  In May 1974, the veteran filed a claim seeking 
compensation for arthritis of the right hip.  

5.  In a June 1974 rating determination, service connection 
was awarded for an impairment of the right hip.  The 
disability was rated as 30 percent disabling.  At this time, 
service connection was denied for a back disability.

6.  In December 1974, the veteran requested reevaluation of 
his right hip disability.

7.  In a June 1975 rating determination, service connection 
for a low back disability secondary to a right hip disorder 
was allowed.  The veteran was awarded a 20 percent evaluation 
for the low back disability from February 5, 1975.  The 
30 percent evaluation for the right hip disability was 
continued.  Service connection for a right knee disability 
was denied at this time.

8.  In July 1976, the veteran requested a reevaluation of his 
service-connected disabilities.  

9.  In an August 1976 rating determination, the RO determined 
that the evidence did not warrant any change in the VA's 
previous determination.  The veteran was notified of this 
determination in September 1976.  

10.  In January 1978, the RO received a February 28, 1977, VA 
medical report indicating that the veteran was discharged 
after sustaining a subtrochanteric osteotomy of the right 
proximal hip for an old Legg-Perthes Disease of the right 
hip.  He was discharged ambulatory with crutches with 
instructions to bear no weight on the infected leg and to 
continue with the use of the crutches.

11.  In a May 1978 rating determination, the veteran was 
awarded a temporary total disability evaluation from 
February 28, 1977, until the day prior to July 1, 1977.  

12.  In February 1980, the Board determined that the 
schedular requirements for an evaluation in excess of 
30 percent for the service-connected right hip disability had 
not been met.  It was also determined that the schedular 
requirements for an evaluation in excess of 20 percent for 
the chronic low back strain, secondary to the right hip 
disability, had not been met.

13.  In June and October 1980, the veteran requested 
reevaluation of his service-connected disabilities.  In June 
1980, he filed a claim for a total rating based on individual 
unemployability due to his service-connected disabilities.  

14.  In a November 1980 rating determination, the veteran's 
claims at that time were denied.  This determination was 
appealed to the Board.

15.  In a March 1983 Board determination, entitlement to 
service connection for arthritis of the cervical spine was 
not found.  Entitlement to increased evaluations for chronic 
low back strain and a disease of the right hip were also not 
found.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities was also denied.

16.  In February 1983, the veteran again filed a claim 
seeking increased compensation for his service-connected hip 
disability.  In June 1983, he sought service connection for 
arthritis as secondary to his low back and right hip 
disabilities.

17.  In March 1984, the Board denied the claim of entitlement 
to an earlier effective date for service connection for a 
chronic low back strain.  


CONCLUSIONS OF LAW

1.  There is no outstanding question of law or fact 
concerning the provisions of benefits in connection with the 
application of the claim of entitlement to service connection 
for an acquired psychiatric disorder secondary to a service-
connected disability and the appeal is dismissed.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991).

2.  There is no outstanding question of law or fact 
concerning the provisions of benefits in connection with the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and the 
appeal is dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 
1991).

3.  The criteria for an evaluation in excess of 70 percent 
for the residuals of a right hip replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder Secondary to a Service-Connected 
Disability and Entitlement to a Total Rating Based on 
Individual Unemployability Due to Service-Connected 
Disabilities.

As noted above, in a May 1997 rating determination, service 
connection was granted for a psychiatric disability.  
Entitlement to individual unemployability due to service-
connected disabilities was also allowed.  As these claims 
have been granted, under the guidance supplied by the United 
States Court of Appeals for the Federal Circuit in Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to these issues as addressed by the 
Board in July 1996.  The Board may address only those issues 
fully developed by the RO and appealed to the Board.  Absence 
such questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, these claims have been rendered moot by 
the RO's May 1997 decision.  Accordingly, these claims are 
dismissed. 


II.  Entitlement to an Increased Evaluation for the Residuals 
of a Right Hip Replacement.

In May 1997, the RO awarded the veteran and increased 
evaluation for his right hip replacement.  In May 1997, the 
right hip disability was evaluated as 70 percent disabling.  
It appears that the veteran may be satisfied with this 
determination.  However, this is unclear.  Accordingly, in 
light of the Court's decision in AB, the Board will address 
the issue of whether the veteran is entitled to an evaluation 
in excess of 70 percent for his right hip replacement. 

The veteran's right hip disability is currently evaluated as 
70 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (hip replacement [prosthesis]) (1999).  Under this 
Diagnostic Code, a prosthetic replacement of the head of the 
femur or the acetabulum for one-year following the 
implantation of the prosthesis warrants a 100 percent 
disability evaluation.  Following implantation of the 
prosthesis, with painful motion or weakness such as to 
require the use of crutches, a 90 percent evaluation is 
warranted.  A 70 percent evaluation requires markedly severe 
residual weakness with pain or limitation of motion following 
the implantation of the prosthesis.  

In April 1994, the veteran indicated his belief that a 
60 percent rating was warranted for this disability.  He is 
currently receiving a 70 percent disability evaluation for 
this disorder.  The hip was replaced many years ago.  
Accordingly, a 100 percent disability evaluation for one-year 
following the implantation of the prosthesis is clearly not 
warranted for the current disability evaluation.  
Accordingly, the Board has focused its attention on the issue 
of whether the veteran requires the use of crutches following 
the implantation of the prosthesis with painful motion or 
weakness.  However, based on the veteran's own statements, 
there is clear evidence that while he has pain associated 
with the hip disability, he does not require the use of 
crutches.  

It is important to note that sporadic use of crutches would 
not warrant a 90 percent evaluation under Diagnostic 
Code 5054.   The VA evaluations of the right hip disability, 
as well as statements provided by health care providers, 
would not support the conclusion that he requires the use of 
crutches due to painful motion or weakness caused by his 
right hip replacement.  Accordingly, an increased evaluation 
for this disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder secondary to a service-connected disability is 
dismissed.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
dismissed.

Entitlement to an increased rating for the residuals of a 
right hip replacement, currently evaluated as 70 percent 
disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

